United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glenside, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1326
Issued: November 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 15, 2013 appellant, through counsel, timely appealed the February 19, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the schedule award claim.
ISSUE
The issue is whether appellant has greater than eight percent impairment of the right
upper extremity.
FACTUAL HISTORY
Appellant, a 47-year-old letter carrier, has an accepted claim for right shoulder, cervical
and thoracic strains. Her injury occurred on April 29, 2002 while lifting a mailbag over her right

1

5 U.S.C. §§ 8101-8193.

shoulder. Appellant received wage-loss compensation. Effective July 20, 2004, OWCP
terminated all further benefits on the basis that her accepted sprains had resolved.2
By decision dated March 23, 2011, appellant received a schedule award for eight percent
impairment of the right upper extremity (RUE).3 OWCP based the award on the March 14, 2011
findings of its district medical adviser (DMA), Dr. Christopher R. Brigham, who calculated
impairment due to loss of shoulder range of motion (ROM) under the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (2008).4
In a June 6, 2011 decision, the Branch of Hearings & Review set aside the March 23,
2011 schedule award. OWCP had referred appellant to an impartial medical examiner to resolve
a conflict in medical opinion regarding her entitlement to a schedule award.5 The impartial
medical examiner, Dr. David R. Pashman, found 13 percent RUE impairment. When the DMA
reviewed the record, he was unable to determine how Dr. Pashman arrived at his 13 percent RUE
rating under the A.M.A., Guides (6th ed. 2008). The DMA also disagreed with the impartial
medical examiner’s January 21, 2011 finding of cervical (C4-5) radiculopathy. Because of
perceived deficiencies in the impartial medical examiner’s opinion, the DMA based his eight
percent RUE rating on the July 20, 2010 right shoulder ROM measurements provided by
appellant’s physician, Dr. Diamond.
In setting aside OWCP’s March 23, 2011 schedule award, the hearing representative
explained that the DMA could not resolve a conflict in medical opinion, and given the noted
deficiencies in the impartial medical examiner’s report, OWCP should have sought clarification
from Dr. Pashman. The hearing representative further found that the impartial medical
examiner’s report did not address whether the current RUE impairment was causally related to
appellant’s April 29, 2002 employment injury. Consequently, the case was remanded to OWCP
for further medical development.
On remand, OWCP sought clarification from Dr. Pashman. In a June 10, 2010
supplemental report, the impartial medical examiner attributed appellant’s current right upper
extremity impairment to both preexisting degenerative disease and her April 29, 2002
2

OWCP based its decision to terminate wage-loss compensation and medical benefits on the March 30 and
May 25, 2004 findings of Dr. Richard J. Mandel, a Board-certified orthopedic surgeon and impartial medical
examiner, who concluded that appellant fully recovered from her accepted injury.
3

The award covered a period of 24.96 weeks from July 20, 2010 to January 10, 2011.

4

Table 15-34, Shoulder ROM, A.M.A., Guides 475 (6th ed. 2008).

5

In a report dated July 20, 2010, appellant’s physician, Dr. Nicholas P. Diamond, found 21 percent RUE
impairment under the A.M.A., Guides (6th ed. 2008). Dr. Diamond based his overall rating on a combination of
impairments due to shoulder ROM (eight percent), sensory deficit at C5 nerve root (one percent), and motor/strength
deficits involving the right biceps (five percent) and right triceps (nine percent). The DMA, Dr. Arnold T. Berman,
reviewed Dr. Diamond’s July 20, 2010 impairment rating and disagreed. In a November 7, 2010 report, Dr. Berman
found 11 percent RUE impairment. While he agreed with Dr. Diamond that there was eight percent impairment due
to right shoulder ROM deficits, the DMA only found an additional three percent RUE impairment based on pain and
sensory complaints involving the C5, C6 and C7 nerve roots. OWCP declared a conflict based on the differing
opinions of Dr. Diamond and Dr. Berman (DMA).

2

employment injury. He also explained that in addition to loss of shoulder motion, there was
neuropathic pain and mild nerve root irritation. These later components were considered more
functionally limiting than appellant’s decreased shoulder ROM. Although he explained the
various components of his impairment rating, the impartial medical examiner did not otherwise
identify which aspect(s) of the A.M.A., Guides (6th ed. 2008) supported his 13 percent RUE
impairment.
After reviewing the impartial medical examiner’s supplemental report, Dr. Brigham, the
DMA, reaffirmed his prior finding of eight percent RUE impairment based on shoulder ROM
deficits. The DMA further noted that there was no evidence of sensory or motor deficits that
might otherwise support a neurologic rating of 13 percent RUE impairment. According to
Dr. Brigham, the impartial medical examiner relied upon outdated diagnostic studies in finding
cervical radiculopathy instead of properly relying on current physical examination findings.
OWCP issued a July 5, 2011 decision denying an increased schedule award. The
decision stated that both the impartial medical examiner and DMA “concur” that appellant had
eight percent impairment of the RUE. Because she had already received an award for eight
percent, OWCP found that appellant was not entitled to an additional schedule award.
By decision dated April 10, 2012, the Branch of Hearings & Review set aside the July 5,
2011 decision. The hearing representative ordered OWCP to refer appellant for another
impartial medical evaluation.
In a June 15, 2012 report, Dr. William H. Spellman, a Board-certified orthopedic surgeon
and impartial medical examiner, indicated there was no medical basis for finding that appellant
had greater than eight percent impairment of her RUE. With respect to right shoulder ROM,
Dr. Spellman observed “un-physiologic behavior.” He noted that, although there was no
impingement or capsular tightness evident, appellant actively resisted forward flexion at 75
degrees. Because of her resistance, Dr. Spellman did not attempt to have appellant forward flex
her shoulder in abduction beyond this point. He explained that Dr. Diamond’s July 20, 2010
right shoulder ROM measurements were most favorable to appellant (eight percent RUE), and
because of her current “un-physiologic behavior” it could not be determined whether she would
have exceeded Dr. Diamond’s prior ROM observations. The remainder of the impartial medical
examiner’s physical examination regarding appellant’s right shoulder and upper extremity was
reportedly unremarkable. There were no atrophic changes present and proximal and distal motor
strength was grossly full.
The impartial medical examiner also stated that appellant’s physical examination was
inconsistent with a cervical radiculopathy. Appellant reportedly exhibited a disproportionate
pain response to light, but obvious and deliberate palpation of the right trapezia. When the
impartial medical examiner applied more vigorous palpation of the same area, but in an
unobvious fashion, the previously observed pain behavior was notably absent. The impartial
medical examiner also explained that appellant’s complaint of paresthesias in all fingers of her
right hand was nonanatomic and inconsistent with a 2003 electrodiagnostic study that reportedly
revealed C4-5 nerve root irritation. He also reported that there was no sensory loss detected on
physical examination or any other observed changes to the hands consistent with a neuropathic
process. Additionally, the impartial medical examiner noted inconsistencies with respect to

3

ROM of the neck. When she was asked to demonstrate ROM of her neck, appellant reported
pain at five degrees of right or left lateral rotation. However, the impartial medical examiner
observed 50 degrees of right or left lateral rotation as appropriate to maintain eye contact during
the interview and during other parts of the examination. Additionally, the impartial medical
examiner commented that root tension signs were absent and deep tendon reflexes were
symmetrically normal. Based on his evaluation, the impartial medical examiner concluded there
was no basis for a finding of cervical radiculopathy or other neuropathic process affecting
appellant’s RUE.
Having accepted Dr. Diamond’s July 2010 eight percent shoulder ROM impairment
rating, the impartial medical examiner found no medical basis for concluding that appellant had a
greater permanent impairment of her RUE.
Dr. Morley Slutsky, a medical adviser, reviewed the impartial medical examiner’s
June 15, 2012 report and found one percent RUE impairment. The DMA’s July 24, 2012
impairment rating was based on a diagnosis of shoulder sprain under Table 15-5, Shoulder
Regional Grid, A.M.A., Guides 401 (6th ed. 2008).
In a July 30, 2012 decision, OWCP found that appellant was not entitled to an additional
schedule award based on the latest reports from the impartial medical examiner and DMA.
Appellant requested a hearing which was held on November 28, 2012.
OWCP received the results of a June 11, 2012 cervical magnetic resonance imaging
(MRI) scan which revealed, inter alia, no stenosis and a normal cervical cord throughout.
In a November 23, 2012 supplemental report, Dr. Diamond noted that he had reviewed
both the impartial medical examiner’s report and the DMA’s findings. He criticized the
impartial medical examiner’s findings with respect to upper extremity motor strength and
sensation to light touch, noting that it was unclear what type of testing had been administered.
Dr. Diamond stated that, based on his July 20, 2010 evaluation, appellant had a total combined
RUE impairment of 20 percent.
By decision dated February 19, 2013, the hearing representative affirmed OWCP’s
July 30, 2012 decision denying an additional schedule award.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.6 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
6

For a total or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).

4

evaluating schedule losses.7 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).8
FECA provides that, if there is disagreement between an OWCP-designated physician
and the employee’s physician, OWCP shall appoint a third physician who shall make an
examination.9 For a conflict to arise the opposing physicians’ viewpoints must be of “virtually
equal weight and rationale.”10 Where OWCP has referred the case to an impartial medical
examiner to resolve a conflict in the medical evidence, the opinion of such a specialist, if
sufficiently well-reasoned and based upon a proper factual background, must be given special
weight.11
ANALYSIS
OWCP properly declared a conflict in medical opinion between appellant’s physician,
Dr. Diamond, who found 21 percent RUE impairment, and the DMA, Dr. Berman, who only
found 11 percent impairment. The two physicians concurred regarding appellant’s eight percent
impairment due to shoulder ROM deficits, but disagreed about the extent of impairment due to
cervical-related upper extremity sensory and/or motor deficits. After referring appellant to an
impartial medical examiner, OWCP granted a schedule award for eight percent RUE impairment.
However, the March 23, 2011 schedule award was not based on the January 21, 2011 findings of
Dr. Pashman, the impartial medical examiner. OWCP relied instead on the March 14, 2011
impairment rating of then DMA Dr. Brigham, which was primarily based on Dr. Diamond’s
July 20, 2010 right shoulder ROM measurements. The Branch of Hearings & Review
appropriately set aside the March 23, 2011 schedule award because OWCP supplanted the
impartial medical examiner’s opinion.12

7

20 C.F.R. § 10.404 (2012).

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
9

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321 (2012); Shirley L. Steib, 46 ECAB 309, 317 (1994). The DMA,
acting on behalf of OWCP, may create a conflict in medical opinion. 20 C.F.R. § 10.321(b).
10

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

11

Gary R. Sieber, 46 ECAB 215, 225 (1994).

12

While the DMA may review the opinion of a referee specialist in a schedule award case, the resolution of the
conflict is the specialist’s responsibility. The DMA cannot resolve a conflict in medical opinion. See Federal
(FECA) Procedure Manual, Part 2 -- Claims, Developing & Evaluating Medical Evidence, Chapter 2.810.8k
(September 2010).

5

After two remands, OWCP ultimately referred appellant to Dr. Spellman for an impartial
medical evaluation.13
Dr. Spellman’s June 15, 2012 physical examination revealed “un-physiologic behavior”
during right shoulder active ROM testing. He observed appellant’s resistance in forward flexion
at 75 degrees absent evidence of impingement or capsular tightness. As such, the impartial
medical examiner curtailed his right shoulder ROM examination. Dr. Spellman explained that,
because of appellant’s un-physiologic behavior, he was unable to determine if her right shoulder
ROM would have exceeded what Dr. Diamond observed in July 2010. The remainder of
appellant’s right shoulder physical examination was unremarkable. Dr. Spellman commented
that there was no evidence of atrophy and no loss of motor strength.
Dr. Spellman also addressed whether there were any neck/cervical conditions affecting
appellant’s RUE. He noted that her physical examination was inconsistent with a cervical
radiculopathy. The impartial medical examiner also questioned appellant’s pain response on
light palpation of the right shoulder area, as well as her complaints of paresthesias in all fingers
of the right hand. This latter complaint he characterized as nonanatomic. Lastly, the impartial
medical examiner observed questionable limitations regarding neck ROM. When asked to
demonstrate her neck ROM, appellant reported pain at five degrees of right/left lateral rotation.
However, during other aspects of the examination, the impartial medical examiner observed 50
degrees of right/left lateral rotation. Based on his examination and review of the record, the
impartial medical examiner indicated that there was no basis for finding a cervical radiculopathy
or other neuropathic process affecting appellant’s RUE.
Dr. Spellman concluded that there was no medical basis for finding that appellant
currently had a greater impairment than the eight percent RUE impairment derived from
Dr. Diamond’s July 2010 assessment of her shoulder ROM. When a case is referred to an
impartial medical examiner to resolve a conflict, the resulting medical opinion, if sufficiently
well rationalized and based upon a proper factual background, must be given special weight.14
The Board finds that OWCP properly deferred to Dr. Spellman’s June 15, 2012 findings. The
impartial medical examiner provided a well-reasoned report based on a proper factual and
medical history. He also accurately summarized the relevant medical evidence. Additionally,
13

On appeal, counsel “suggested” that Dr. Spellman was not properly selected as impartial medical examiner
because of the absence of screen shot images. To the contrary, the current record includes a screen shot and a
ME023 - Appointment Schedule Notification which confirm Dr. Spellman’s selection as impartial medical examiner
pursuant to OWCP’s Medical Management (MM) application. See Federal (FECA) Procedure Manual, Part 3 -Medical, Medical Examinations, Chapter 3.500.5 (May 2013); R.C., Docket No. 12-468 (issued October 5, 2012).
Additionally, the record includes screen shots of several physicians who were bypassed by OWCP before selecting
Dr. Spellman. These screen shots identify the physician by name and the reason he/she was bypassed. For example,
Dr. Pashman was one of eight physicians bypassed. The reason OWCP bypassed him was because “Claimant saw
this Dr.” Seven other physicians were bypassed for various reasons, including incomplete information regarding
current telephone number/location, the physician(s) did not do impairment ratings, and the physician(s) had not
returned OWCP’s calls.
14

Gary R. Sieber, supra note 11.

6

Dr. Spellman provided a thorough examination. His June 15, 2012 report included detailed
findings and medical rationale supporting his opinion. As the impartial medical examiner,
Dr. Spellman’s opinion was entitled to determinative weight.15 Accordingly, the Board finds that
OWCP properly relied on Dr. Spellman’s June 15, 2012 findings in determining that appellant
did not have right upper extremity impairment in excess of the eight percent previously awarded.
In his latest report dated November 23, 2012, Dr. Diamond offered no additional insight
or support for his RUE impairment rating. In fact, this latest report found 20 percent combined
RUE impairment, whereas Dr. Diamond previously found 21 percent impairment. Subsequent
reports from a physician who was on one side of a medical conflict that has since been resolved
would generally be insufficient to overcome the weight accorded the impartial medical
examiner’s report and/or insufficient to create a new medical conflict.16 Dr. Diamond’s
November 23, 2012 follow-up report is insufficient to overcome the weight properly accorded
Dr. Spellman’s June 15, 2012 opinion and is similarly insufficient to create a new conflict in
medical opinion.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
Appellant failed to establish that she has greater than eight percent impairment of the
RUE.

15

Id.

16

I.J., 59 ECAB 408, 414 (2008).

7

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 8, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

